940 F.2d 658
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.John F. ARGIE, Plaintiff-Appellant,v.Malcolm SEGAL, United Capital Management Corp., and UnitedSavings Association of Texas, Defendants-Appellees.
No. 90-4074.
United States Court of Appeals, Sixth Circuit.
Aug. 12, 1991.

Before KEITH and ALAN E. NORRIS, Circuit Judges, and CLELAND, District Judge.*
PER CURIAM:


1
John F. Argie appeals from the district court's October 25, 1990, order dismissing his complaint without prejudice for lack of in personam jurisdiction, pursuant to Fed.R.Civ.P. 12(b)(2).


2
The parties have waived oral argument, therefore, the Court has considered the case based upon a careful review of the records and the written arguments presented.  We find no errors warranting reversal.  Accordingly, we AFFIRM the order of the Honorable John M. Manos, United States District Judge for the Northern District of Ohio, for the reasons set forth in his October 25, 1990, Memorandum Opinion.



*
 The Honorable Robert H. Cleland, United States District Judge for the Eastern District of Michigan, sitting by designation